Citation Nr: 1206778	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-49 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a dental disorder (claimed as decay and loss of teeth) for compensation purposes. 

3.  Entitlement to service connection for left lower leg cramps and cold intolerance, claimed as bilateral foot numbness, pain, and coldness, to include as secondary to service-connected diabetes mellitus, type II (DM II).  

4.  Entitlement to service connection for right lower leg cramps and cold intolerance, claimed as bilateral foot numbness, pain, and coldness, to include as secondary to service-connected DM II.  

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected DM II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, April 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims file.  

The  issues of entitlement to service connection for a dental disorder for treatment purposes and entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
The decision below addresses the hearing loss rating issue.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.


FINDING OF FACT

In March 2011, prior to the issuance of a final decision by the Board, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.


CONCLUSIONS OF LAW

The Veteran's appeal as to the issues of entitlement to an initial compensable evaluation for bilateral hearing loss has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his Board hearing in March 2011, and prior to the issuance of a final decision, the Veteran stated that he was withdrawing the appeal of the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  The Board finds that the Veteran has expressed his desire to withdraw his appeal of this issue.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.


ORDER

The appeal of the issue of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.


REMAND

Dental Disorder

The Veteran contends that he has a dental disorder, namely loss of teeth and decay, as a result of service.  During his Board hearing before the undersigned, the Veteran testified that he had holes in his teeth, and that they were "rotting and chipped out" when he returned from Vietnam.  He further alleges that he was treated for dental problems immediately after his separation from active service in June 1970 in York, Nebraska by a VA contracted dentist.  He reports that the dentist "put plastic in the front teeth to fill up the holes."  

To date, the record does not contain any dental treatment records, private or VA, dated since the Veteran's separation from service in 1970.  Any such records should be requested upon remand and associated with the claims file.  Indeed, the Veteran testified that he received VA-contracted dental treatment in 1970 (immediately after separation) and that he has been treated by dentists subsequent to that time.  

Moreover, while the present medical record does not document a dental disorder, the outstanding VA treatment record requested herein may reveal such a diagnosis and the Board notes that the Veteran is competent to report experiencing the symptoms of tooth problems since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Further, the Veteran's service treatment records do reflect that he entered service with no dental problems.  However, his separation examination shows that he left service with "Class III" status, meaning urgent or immediate dental care was necessary.  

To date, no examination has been conducted with respect to this issue.  On remand, the Veteran should be afforded a VA examination to determine the nature of his dental disability, and for an opinion as to whether it is at least as likely as not that such disability was incurred in or otherwise related to service. 

Notably, service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (2011).  As noted in the introduction, a dental claim for treatment purposes has been referred to the AOJ.  Otherwise, dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings-dental and oral conditions).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2011).

Lower Extremities

There is presently conflicting evidence as to whether the Veteran suffers from diabetic neuropathy.  He is currently service connected for DM II as a result of presumed exposure to herbicide agents such as Agent Orange during service.  

A VA treatment record dated in October 2008 reflects that the Veteran was "newly diagnosed with DM II."  He endorsed tingling at the top of his toes at that time.  

An April 2009 VA examination shows normal neurological functioning with respect to the lower extremities.  The Veteran denied tingling or numbness in the feet.  No associated neurological conditions were diagnosed.  

Upon VA examination in June 2009, the Veteran endorsed bilateral foot pain, cold intolerance, cramping, and numbness in the toes.  Objective examination of the Veteran's reflexes was normal.  The pertinent diagnosis was bilateral lower extremity leg cramps and cold intolerance.  The examiner opined that the bilateral foot condition was less likely than not caused by or due to diabetes mellitus.  The examiner reasoned that the Veteran's diabetic condition had not been present long enough to have caused the symptoms reported in the lower legs.

An addendum to the VA examination in June 2010 indicated that the Veteran's leg/foot condition was not "aggravating" the diabetes condition at this time.  

Approximately eight months subsequent to the April 2009 examination, a December 2010 VA treatment note reflects a diagnosis of DM II with neuropathy, as based on a pinprick examination.  

The Veteran testified before the undersigned in March 2011 and indicated that he had been experiencing leg/foot symptoms for many years before the diabetes diagnosis.  He specifically endorsed cramping, cold intolerance, numbness of the toes, and loss of hair on the feet since 2005.

Based on the conflicting evidence outlined above, the Board finds that the Veteran should be scheduled for a VA examination before an appropriate specialist to determine whether he suffers from diabetic neuropathy or other disability of the lower extremities secondary to his DM II, or whether, alternatively, the disability is related to service, to include exposure to herbicide agents such as Agent Orange.  

Erectile Dysfunction 

There is also presently conflicting evidence as to whether the Veteran suffers from erectile dysfunction as secondary to DM II (or, alternatively, as a result of Agent Orange exposure).  The Board notes that the Veteran was formally diagnosed with DM II in approximately October 2008.  However, the Veteran has reported that he suffered from erectile dysfunction long before a formal diagnosis of diabetes was made.  For example, in his May 2010 notice of disagreement, the Veteran reported that he was first treated for ED at a VA clinic in 2005.  Currently, the record does not contain any treatment, either VA or private, dated prior to 2007.  As such, any clinical records dated prior to that time should be obtained upon remand as indicated below. 

In any event, the existing VA treatment records show that the Veteran complained of ED in September 2007.  At that time, the Veteran reported a family history of Peyronie's disease and he questioned whether he, too, had such a diagnosis.  The examiner diagnosed "ED - possible Peyronie's."  

A March 2010 VA genitourinary examination reflects that the Veteran reported going to a private physician, Dr. Saxena, in 2005.  Those records were apparently not available for review (nor are they contained in the existing claims file).  He also reported seeking VA treatment for ED in 2007.  It was noted that he never followed up with a neurologist to determine the existence of possible Peyronie's disease.  The VA examiner opined that the Veteran's ED was less likely than not due to, or aggravated by an October 2008 diagnosis of DM II.  The examiner reasoned that the Veteran's ED symptoms began in 2005, prior to the onset of DM II in 2008.  The examiner also noted that the Veteran had "other risk factors" of ED, including hypertension, hyperlipidemia, and smoking.  

The Veteran testified before the undersigned in March 2010 and stated that he did not have a "fair" VA examination with respect to the ED issue.  He noted that, although he was not formally diagnosed with DM II until 2008, he was symptomatic for many years prior to that.

In light of the Veteran's contentions that the onset of diabetes was prior to 2008, a possible Peyronie's disease diagnosis, and further considering the lack of treatment VA and private treatment records dated prior to 2007, the Board finds that additional development is necessary.  In addition to requesting all relevant VA and private treatment records prior to 2007, the Veteran should be provided with a new VA examination to determine the nature and etiology of his ED, to include whether any such ED is due to service, including exposure to herbicide agents such as Agent Orange, or due to or aggravated by DM II.   

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any private physicians, to include Dr. Saxena, from whom he has received treatment for his claimed disabilities of diabetes mellitus, peripheral neuropathy or other disability of the lower extremities, and a dental disorder.  Ask the Veteran to provide authorization of release for these records as necessary and obtain the records or ask the Veteran to submit such records.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Obtain all outstanding VA treatment records dated prior to September 2007 and dated after December 2010. 

3.  Thereafter, schedule the Veteran for a VA dental examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file, including a copy of this remand, should be made available to the examiner for review.

The dental examiner should examine the Veteran and identify any current dental conditions, to include any tooth loss, and determine whether it is at least as likely as not that any identified condition is related to trauma during the Veteran's active military service.  The examiner must determine whether there is loss of substance of body of the maxilla or mandible.

The examiner should review the entire record, including the statements of the Veteran, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Also, schedule the Veteran for a VA examination in connection with his lower extremity claim.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from neuropathy of either lower extremity (or any other diagnosed condition manifested by cold intolerance, leg cramps, and numbness) that is (a) related to active service, to include exposure to herbicide agents, or (b) that is caused or permanently aggravated by service-connected diabetes mellitus.

The examiner should review the entire record, including the statements of the Veteran, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Also, schedule the Veteran for a VA examination in connection with his erectile dysfunction claim.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is (a) related to active service, to include exposure to herbicide agents, (b) or whether it is at least as likely as not that the ED is caused or permanently aggravated by his service-connected diabetes mellitus.

The examiner should review the entire record, including the statements of the Veteran, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the claims remaining on appeal.  Unless the benefits sought on appeal are granted, furnish the Veteran and his representative an appropriate supplemental statement of the case and afford them an opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

